Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 1 of
10

 

Exhibit 10.4

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION AT DAYTON

 

DAVID SLONE, et al.,

           

Plaintiffs,

            -vs-   

Case No. 1-:03-CV-211

      

FIFTH THIRD BANCORP, et al.,

         

Judge Thomas M. Rose

Defendants.

            ORDER AND FINAL JUDGMENT

 

On the Eighteenth day of August, 2005, a hearing having been held before this
Court to determine: (1) whether the settlement (the “Settlement”) on the terms
and conditions of the Stipulation and Agreement of Settlement dated March 29,
2005 (the “Stipulation”), as amended by the Amendment to Stipulation dated
May 11, 2005, and the Second Amendment to Stipulation dated August 12, 2005
(collectively the “Settlement Agreement”), are fair, reasonable, and adequate
for the settlement of all claims asserted by the Class (as defined below)
against defendants Fifth Third Bancorp. (“Fifth Third”), George A. Schaefer,
Jr., Neil E. Arnold, and David J. DeBrunner (the “Individual Defendants”) and
Deloitte & Touche LLP (“Deloitte”) (collectively “Defendants”) in the
above-entitled consolidated action (the “Action”) now pending before this Court
under the above caption, including the release of the Defendants and the
Released Parties (as defined below), should be approved; (2) whether judgment
should be entered dismissing the Action on the merits and with prejudice in
favor of the Defendants and as against all persons or entities who are members
of the Class herein who have not requested exclusion therefrom; (3) whether to
approve the plan of allocation set forth



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 2 of
10

 

herein (the “Plan of Allocation”) as a fair and reasonable method to allocate
the settlement proceeds among the members of the Class; and (4) whether and in
what amount to award Plaintiff’s counsel fees and reimbursement of expenses. The
Court having considered all matters submitted to it at the hearing and
otherwise; and it appearing that a notice of the hearing substantially in the
form approved by the Court was mailed to all persons or entities reasonably
identifiable who purchased the common stock of Fifth Third during the period
from September 24, 2001 through and including January 31, 2003 (the “Class” and
“Class Period”), except those persons or entities excluded from the definition
of the Class, as shown by the records of Fifth Third’s transfer agent, at the
respective addresses set forth in such records; and that a summary notice of the
hearing substantially in the form approved by the Court was published in the
national edition of The Wall Street Journal pursuant to the specifications of
the Court; and the Court having considered the fairness and reasonableness of
the award of attorneys’ fees and expenses requested:

 

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

 

1.      All terms defined in the Stipulation shall, unless otherwise indicated,
have the same meaning when used herein.

 

2.      The Court has jurisdiction over the subject matter of the Action, the
Plaintiffs, all Class Members, and the Defendants.

 

3.      The Court finds that the prerequisites for a class action under Federal
Rules of Civil Procedure 23 (a) and (b)(3) have been satisfied in that: (a) the
number of Class Members is so numerous that joinder of all members thereof is
impracticable; (b) there are questions of law and fact common to the Class;
(c) the claims of the Class Representatives are typical of the claims of the
Class they seek to represent; (d) the Class Representatives have and will fairly
and adequately represent the interests of the Class; (e) the questions of law
and fact common

 

-2-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 3 of
10

 

to the members of the Class predominate over any questions affecting only
individual members of the Class; and (f) a class action is superior to other
available methods for the fair and efficient adjudication of the controversy.

 

4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure this Court
hereby finally certifies this action as a class action on behalf of all persons
who purchased the common stock of Fifth Third during the period September 24,
2001 through and including January 31, 2003. Excluded from the Class are the
Defendants, Fifth Third’s predecessors, successors, parents, and subsidiaries,
the officers and directors of Fifth Third, the partners of Deloitte & Touche
LLP, and members of each of their immediate families and the legal
representatives, heirs or assigns of any Defendant, and any entity in which any
Defendant has, have or had a controlling interest during the Class Period. Also
excluded from the Class are the persons and/or entities who requested exclusion
from the Class as listed on Exhibit 1 annexed hereto. In addition to the
individuals and entities identified in Exhibit 1, Mr. Wayne H. Rice is excluded
from the class pursuant to his request which was received and reported to the
Court by Lead Plaintiff’s Counsel. Mr. Rice resides at 1425 East Paradise
Avenue, Visalia, CA 93292.

 

5.      Notice of the pendency of this Action as a class action and of the
proposed Settlement and the First Amendment thereto was given to all Class
Members who could be identified with reasonable effort. The form and method of
notifying the Class of the pendency of the action as a class action and of the
terms and conditions of the proposed Settlement and First Amendment thereto met
the requirements of Rule 23 of the Federal Rules of Civil Procedure,
Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. 78u-4(a)(7)
as amended by the Private Securities Litigation Reform Act of 1995 (the
“PSLRA”), due process, and any other applicable law, constituted the best notice
practicable under the circumstances, and constituted due and sufficient notice
to all persons and entities entitled thereto.

 

-3-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 4 of
10

 

6.      The Settlement, including the First and Second Amendments thereto, is
approved as fair, reasonable, and adequate, and the Class Members and the
parties are directed to consummate the Settlement in accordance with the terms
and provisions of the Settlement Agreement including the First and Second
Amendments thereto.

 

7.      The Complaint, which the Court finds was filed on a good faith basis in
accordance with the PSLRA and Rule 11 of the Federal Rules of Civil Procedure
based upon all publicly available information, is hereby dismissed with
prejudice and without costs, except as provided in the Settlement Agreement as
amended, as against the Defendants.

 

8.      Members of the Class and the successors and assigns of any of them, are
hereby permanently barred and enjoined from instituting, commencing or
prosecuting any and all manner of actions, causes of actions, rights, suits,
obligations, claims, debts, demands, agreements, promises, liabilities,
controversies, costs, expenses, and attorneys’ fees whatsoever, whether in law
or in equity and whether based on any federal law, state law, local law,
statutory law, common law, foreign law right of action, or any other law, rule
or regulation, whether fixed or contingent, foreseen or unforeseen, matured or
unmatured, known or unknown, accrued or not accrued which each Plaintiff and
Class Member, or any of them, ever had, now have, or can have, either
individually, or as a member of a class, against the Released Parties, or any of
them, which (a) in any way relate to the purchase of the common stock of Fifth
Third during the Class Period and (b) which are for, based on, by reason of, or
arising at law or in equity from or in any way relating to the conduct alleged
in the Complaint or which could have been brought in any other forum, including,
but not limited to (i) claims that have been asserted in this Action by or on
behalf of Class Members or any of them against any of the Released Parties;
(ii) claims which relate directly or indirectly to any of the facts,
transactions, events, facts, occurrences, acts or omissions mentioned or
referred to in the

 

-4-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 5 of
10

 

Complaint or other matters set forth, alleged, embraced or otherwise referred to
in the Complaint, (iii) claims which relate directly or indirectly to the Public
Statements, Fifth Third’s acquisition of Old Kent, the Treasury Impairment,
Fifth Third’s internal controls, the federal and state governments’
investigations into the Treasury Impairment and Fifth Third’s internal controls,
the Written Agreement, and Fifth Third’s financial condition, and/or (iv) claims
arising out of the prosecution or defense of the Action, including, but not
limited to, claims related to the execution of, and entry into, the Settlement
Agreement, such as but not limited to, claims for fraud in the inducement,
negligent, misrepresentation, or fraud (the “Settled Claims”) against any and
all of the Defendants, Deloitte & Touche LLP, Deloitte & Touche USA LLP,
Deloitte Tax LLP, Deloitte Consulting LLP (successor to Deloitte Consulting
Holding LLC), Deloitte Consulting (Nevada) LLC, Deloitte Consulting L.P.,
Deloitte Consulting (US) LLC, Deloitte Consulting (Holding Sub), Deloitte Touche
Tohmatsu (“DTT”) and any member firms of DTT, and any of their past, present,
and future direct or indirect parent companies, subsidiaries, subcontractors,
divisions, affiliates, predecessors, successors, partners, principals, members,
directors, officers, managers, attorneys, administrators, auditors, investment
advisors, trusts, trustees, fiduciaries, employee benefit plan fiduciaries and
trustees, accountants, employees, stockholders, owners, agents, subrogees,
insurers, servants, representatives, heirs, executors, administrators, personal
representatives, legal representatives, transferees and assigns, and successors
in interest of assigns, and any person, firm, trust, corporation, entity,
officer, directive or other individual or entity in which any Defendant has a
controlling interest or which is related to any of the Defendants, jointly
and/or severally (the “Released Parties”). The Settled Claims are hereby
compromised, settled, released, discharged and dismissed as against the Released
Parties on the merits and with prejudice by virtue of the proceedings herein and
this Order and Final Judgment. “Settled Claims” do not include claims, if any,
against the Released Parties arising under the Employee

 

-5-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 6 of
10

 

Retirement Income Security Act of 1974, 29 U.S.C. §1001, et seq. (“ERISA”),
including but not limited to the claims which are the subject of an action
pending in the United States District Court, Southern District of Ohio, Western
Division, denominated Shirk v. Fifth Third Bancorp, et al, Case No. 1:05:CV049,
other than 1) ERISA claims, if any, which are not the subject of the Shirk
action that might be brought against Deloitte & Touche LLP, Deloitte & Touche
USA LLP, Deloitte Tax LLP, Deloitte Consulting LLP (successor to Deloitte
Consulting Holding LLC), Deloitte Consulting (Nevada) LLC, Deloitte Consulting
L.P., Deloitte Consulting (US) LLC, Deloitte Consulting (Holding Sub), Deloitte
Touche Tohmatsu (“DTT”), and any member firms of DTT, and any of their past,
present, and future direct or indirect parent companies, subsidiaries,
divisions, predecessors, successors, partners, and any person, firm, trust,
corporation, entity, officer, director or other individual or entity in which
Deloitte & Touche LLP has a controlling interest (the “Deloitte Parties”) and 2)
ERISA claims, if any, which are not the subject of the Shirk action that might
be brought against the Deloitte Parties’ principals, members, directors,
officers, managers, attorneys, administrators, auditors, investment advisors,
trusts, fiduciaries, employee benefit plan fiduciaries and trustees,
accountants, employees, stockholders, owners, agents, subrogees, insurers,
servants, representatives, heirs, executors, administrators, personal
representatives, legal representatives, transferees and assigns, and successors
in interest of assigns, and or entities which are more than 20 percent owned by
a Deloitte Party to the extent that such claims arise out of auditing or tax
services provided by such person or a Deloitte Party or consulting services
provided to Fifth Third by such person or a Deloitte Party.

 

9.      The Defendants and the successors and assigns of any of them, are hereby
permanently barred and enjoined from instituting, commencing or prosecuting any
and all claims, rights or causes of action or liabilities whatsoever, whether
based on federal, state,

 

-6-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 7 of
10

 

local, statutory or common law or any other law, rule or regulation, including
both known claims and unknown claims, that could have been asserted in the
Action or any forum by the Defendants or any of them or the successors and
assigns of any of them against any of the Plaintiffs, Class members or their
attorneys, arising out of or relating in any way to the institution,
prosecution, or settlement of the Action (except for claims to enforce the
Settlement) (the “Settled Defendants’ Claims”). The Settled Defendants’ Claims
of all the Released Parties are hereby compromised, settled, released,
discharged and dismissed on the merits and with prejudice by virtue of the
proceedings herein and this Order and Final Judgment.

 

10.    Neither this Order and Final Judgment, the Settlement Agreement,
including the First and Second Amendments, nor any of its terms and provisions,
nor any of the negotiations or proceedings connected with it, nor any of the
documents or statements referred to therein shall be:

 

(a)      offered or received against the Defendants as evidence of or construed
as or deemed to be evidence of any presumption, concession, or admission by any
of the Defendants with respect to the truth of any fact alleged by any of the
Plaintiffs or the validity of any claim that has been or could have been
asserted in the Action or in any litigation, or the deficiency of any defense
that has been or could have been asserted in the Action or in any litigation, or
of any liability, negligence, fault, or wrongdoing of the Defendants;

 

(b)      offered or received against the Defendants as evidence of a
presumption, concession or admission of any fault, misrepresentation or omission
with respect to any statement or written document approved or made by any
Defendant;

 

(c)      offered or received against the Defendants as evidence of a
presumption, concession or admission with respect to any liability, negligence,
fault or wrongdoing, or in any way referred to for any other reason as against
any of the Defendants, in any other civil, criminal or administrative action or
proceeding, other than such proceedings as may be

 

-7-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 8 of
10

 

necessary to effectuate the provisions of the Settlement Agreement; provided,
however, Defendants may refer to the Settlement Agreement to effectuate the
liability protection granted them thereunder;

 

(d)      construed against the Defendants as an admission or concession that the
consideration to be given hereunder represents the amount which could be or
would have been recovered after trial; or

 

(e)      construed as or received in evidence as an admission, concession or
presumption against Plaintiffs or any of the Class Members that any of their
claims are without merit, or that any defenses asserted by the Defendants have
any merit, or that damages recoverable under the Complaint would not have
exceeded the Gross Settlement Fund.

 

11.    The Plan of Allocation as set forth in the Stipulation is approved as
fair and reasonable, and Lead Plaintiff’s Counsel and the Claims Administrator
are directed to administer the Stipulation in accordance with its terms and
provisions.

 

12.    Lead Plaintiff’s Counsel is hereby awarded $3,400,000 to be paid from the
Gross Settlement Fund in fees, which sum the Court finds to be fair and
reasonable, and $141,513.68 in reimbursement of litigation expenses, which
expenses shall be paid to Lead Plaintiff’s Counsel from the Settlement Fund with
interest from the date such Settlement Fund was funded to the date of payment at
the same net rate that the Settlement Fund earns.

 

13.    In making this award of attorneys’ fees and reimbursement of expenses to
be paid from the Gross Settlement Fund, the Court has considered and found that:

 

(a)      the settlement has created a fund of $17,000,000 in cash that is
already on deposit, plus interest thereon, and that numerous Class Members who
submit acceptable Proofs of Claim will benefit from the Settlement created by
Lead Plaintiff’s Counsel;

 

-8-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 9 of
10

 

(b)      Over 240,000 copies of the Notice were disseminated to putative Class
Members indicating that Lead Plaintiff’s Counsel was moving for attorneys’ fees
not to exceed twenty-eight percent (28%) of the Gross Settlement Fund and for
reimbursement of expenses in the approximate amount of $300,000, and only six
letters which could be characterized as “objections” were filed commenting on
various terms of the proposed Settlement, the Plan of Allocation, and/or the
fees and/or expenses requested by Lead Plaintiff’s Counsel contained in the
Notice;

 

(c)      Lead Plaintiff’s Counsel has conducted the litigation and achieved the
Settlement with skill, perseverance and diligent advocacy;

 

(d)      The action involves complex factual and legal issues and was actively
prosecuted over two years and, in the absence of a settlement, would involve
further lengthy proceedings with uncertain resolution of the complex factual and
legal issues;

 

(e)      Had Lead Plaintiff’s Counsel not achieved the Settlement there would
remain a significant risk that Plaintiffs and the Class may have recovered less
or nothing from the Defendants;

 

(f)      Lead Plaintiff’s Counsel has devoted over 2,500 hours, with a lodestar
value of almost $1 million, to achieve the Settlement;

 

(g)      The amount of attorneys’ fees awarded and expenses reimbursed from the
Settlement Fund are consistent with awards in similar cases; and

 

(h)      The expenses incurred by Lead Plaintiff’s Counsel were reasonable, and
necessarily incurred in the successful prosecution of the Action on behalf of
the Lead Plaintiff and the other Class Member.

 

-9-



--------------------------------------------------------------------------------

Case 1:03-cv-00211-TMR      Document 129-1      Filed 11/14/2005      Page 10 of
10

 

14.    Lead Plaintiff’s Counsel shall apply to the Court, on notice to
Defendants’ Counsel, for a distribution order (the “Distribution Order”)
approving the Claims Administrator’s administrative determinations concerning
the acceptance and rejection of the claims submitted herein and may apply
therein for approval of any fees and expenses Plaintiff’s Lead Counsel incurs
exclusively in connection with administration of the Settlement, including the
fees and expenses of the Claims Administrator and any other tax accountant.

 

15.    There is no just reason for delay in the entry of this Order and Final
Judgment and immediate entry by the Clerk of the Court is expressly directed
pursuant to Rule 54 (b) of the Federal Rules of Civil Procedure.

 

16.    Exclusive jurisdiction is hereby retained over the parties and the Class
Members for all matters relating to this Action, including the administration,
interpretation, effectuation or enforcement of the Settlement Agreement as
Amended and this Order and Final Judgment, and including any application for
fees and expenses incurred in connection with administering and distributing the
settlement proceeds to the members of the Class.

 

DONE and ORDERED in Dayton, Ohio, this Fourteenth day of November, 2005.

 

/s/ Thomas M. Rose

 

THOMAS M. ROSE

UNITED STATES DISTRICT JUDGE

 

Copies furnished to:

 

Counsel of Record

 

-10-